DETAILED ACTION
Status of the claims
	Claims 11-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the air filter system" in 1-2.  There is insufficient antecedent basis for this limitation in the claim.


DETAILED ACTION
Status of the claims
	Claims 11-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the air filter system" in 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman (US 20180340701).
Regarding claim 1, Baughman disclosed a predictive detection system, comprising
a detection unit disposed at a first location of an environment, the detection unit comprising: 
a particle sensor configured to detect a particle count of a substance proximate to the first location of the environment; and 
[0015] Embodiments of the present invention disclose dynamic and automatic techniques to forecast areas of potential issue within a building where insects can enter as well as where mold and allergies can grow and spread. { a building thus a first location of an environment}
[0036] Sensor 130 may detect the air quality within location 115. Air quality is a term used to relate how much allergens, and/or pollution is present within the air of location 115. For example, good air quality means there is less particulates which can cause harm to a user, whereas poor air quality means there is more particulates in the air which may cause harm to a user. Good air quality may be measured in parts per million and dependent on the particulates detected. For example, 0.2 parts per million of carbon monoxide is considered good air quality; however as carbon monoxide reach 70 parts per million, results in noticeable symptoms. In another example, mercury levels in the air exceeding 0.05 mg/m.sup.3 results in poor air quality. Sensor 130 may detect a variety of pollutants for example, ozone (O.sub.3), sulfur dioxide (SO.sub.2), oxides of nitrogen, carbon monoxide (CO), lead (Pb), ammonia (NH.sub.3), volatile organic compounds (VOCs), mercury (Hg), as well as other toxic air pollutants. Sensor 130 may detect a variety of allergens which, are common organic particles, and mold spores which commonly cause health issues for humans.
[0041] Sensor 130 may include a variety of different sensor types. For example, sensor 130 may include pressure sensors, audio sensors, water sensors, particulate counter sensors,
an HVAC system disposed proximate to the first location of the environment, the HVAC system comprising an air filter configured to filter the substance; and 
[0051] HVAC system 150 may be a standalone system or a tie in node and provides dynamic cleaning program 122 access to the buildings existing HVAC systems, in order to leverage various functionalities of an existing HVAC system. HVAC system 150 accesses the existing heating, ventilation, air conditioning (hereinafter “HVAC”) system, to filter, and/or circulate air within a building may be imitated based on either predetermined time or responsive to a specific event occurring, such as a detection of poor air quality. HVAC system 150, may control a plurality of filtration systems to filter out one or more particulates detected by sensor 130. For example, upon a detection of allergies, HVAC system 150 may activate one or more filters designed to remove allergies from the air. In another example, upon detection of mold, HVAC system 150 may remove moisture (humidity) from the air, thereby prohibiting the growth of mold, within location 115.
a server communicatively connected to the detection unit and the HVAC system and configured to activate the air filter. 
[0029] The present invention will now be described in detail with reference to the Figures. FIG. 1 is a functional block diagram illustrating a data processing environment (“environment”), generally designated 100, in accordance with an embodiment of the present invention. FIG. 1 provides only an illustration of one embodiment and does not imply any limitations with regard to the environments in which different embodiments may be implemented. Many modifications to the depicted environment may be made by those skilled in the art without departing from the scope of the invention, as recited by the claims. In this exemplary embodiment, environment 100 includes sensor 130, device 140, HVAC System 150 (within location 115) and server 120 interconnected over network 110. Device 140, and server 120 may include internal and external hardware components, as depicted and described in further detail with respect to FIG. 4.
Baughman did not explicitly disclose a detection unit housing configured to enclose at least a portion of the particle sensor; 
Examiner takes official notice that that it is well known in the art to have a housing for a sensor in order to provide protection to the sensor.
Regarding claim 12, Baughman disclosed further [0052] For example, by leveraging the existing HVAC system, dynamic cleaning program 122, may, if the level of particulates increases above a desired threshold, engage filtration systems and/or flush the buildings air supply.
Regarding claim 13, the claim is interpreted and rejected as claim 12.
Regarding claim 14, the claim is interpreted and rejected as claim 12.
Regarding claim 17, Baughman disclosed further [0088] If however, dynamic cleaning program 122 determines that the remedy performed was not successful, then in step 326 dynamic cleaning program 122 sends an alert to a user, notifying the user to manually take corrective actions. For example, the alert may include a generated display that can be manipulated on the fly, and updated according to user actions/selections. For example, a user may select “dust apartment” and then 122 can “predict” or update the display to show a 20% reduction in allergen in response to the user selection of “dusting”. In another example, the alert may trigger augmented reality which will pinpoint on an overlay of the location as the cause of the issue.
Regarding claim 18, the claim is interpreted and rejected as claim 12.
Baughman disclosed further [0023] Embodiments of the present invention enhance detection and prevention of allergenic particles in the environmental air. Further, embodiments of the present invention may predict areas of concern within a building and thereby preemptively resolve any issues prior to the air quality deteriorating. Techniques for providing improved air quality within a building may include detection and controlling various objects within an environment. For example, upon detection of an area of concern, embodiments of the present invention may dispatch one or more autonomous cleaning devices to decontaminate and clean the identified location.
Regarding claim 19, Baughman did not disclose the claimed limitation. 
Examiner takes official notice that it is well known in the art to use a communication hub to control traffics.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman (US 20180340701) in view of Gettings (US 20150310720).
Regarding claim 15, Baughman did not disclose wherein the server is further configured to compare the air filter to a specification.
Gettings teaches environmental monitoring device wherein [0101]  For example, the environmental monitoring device may compare the sensor data to a threshold (such as a maximum value or a minimum value of the environmental condition). If the threshold is exceeded, the environmental monitoring device may provide the maintenance notification, such as an instruction to: change a filter, perform maintenance, replace a battery, order a replacement component, etc.
Baughman and Gettings are considered to be analogous art because they pertain to environmental monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the server is further configured to compare the air filter to a specification for Baughman’s system in order to ensure air quality. 
Regarding claim 16, the claim is interpreted and rejected as claim 15.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Baughman (US 20180340701) in view of Right (US 20040257235)
	Regarding claim 20, Baughman did not disclose wherein the server is configured to display a status of the air filter.
	Right teaches an ambient condition detector wherein [0031]Likewise, if the sensor 10 is equipped with a filter to remove large particulate matter from the air flow though the smoke sensing chamber 80, then an LED for the dirt level of the filter may also be included on the status light display 120.
Baughman and Right are considered to be analogous art because they pertain to environmental monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the server is configured to display a status of the air filter for Baughman’s system in order to ensure air quality. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685